Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This non-final office action is in response to the RCE communication, filed 7/11/2022. Claims 1, 3, 4, 6, 11, 13, 14, and 16 have been amended. Claims 1-20 are currently pending and have been examined.   
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture. 
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 	
	generating a hash value of a user identifier using at least one of the set of hash functions included in the request from the requesting party;
selecting a set of bits of the hash value to determine an appropriate register to increment;
determining a value of the set of bits of the hash value;
incrementing a count of the register corresponding to the hash value, the register being one of k registers;
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register;
determining a duplicate user interaction at a first content delivery platform based on the generated interaction vector, wherein a user interaction that is present on two different content delivery platforms has the same quantitative contribution to the generated interaction vector of each content delivery platform.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process of tracking and providing anonymous data about user interactions with content items which describes a method of tracking commercial interactions. Therefore, the claimed limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. 
Additionally, the limitations recited above also fall within the group Mental Processes. Specifically, other than reciting that data is transmitted and received based on a request from a requesting party nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, but for receiving data to identify a set of hash functions over a network, a human could (with pen and paper) generate a hash value of a user identifier, select a set of bits of the hash value to determine an appropriate register to increment, determine a value of the set of bits, increment a count of the register, generating an interaction vector and determine a duplicate user interaction. Therefore, the claim recites a mental process. 
Accordingly, claim 1 recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
receiving, based on a request from a requesting party a set of hash functions;
transmitting, the generated interaction vector to the requesting party, wherein the generated interaction vector provides anonymous data about user interactions with a set of content items from a plurality of content delivery platforms without revealing the user identifier to the requesting party. 
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. Specifically, receiving a set of hash functions amounts to mere data gathering, which is a form of insignificant extra-solution activity. Additionally, transmitting the generated interaction vector is recited at a high level of generality and only generally links the abstract idea to a particular technological environment (i.e., an unclaimed computer network) and is insignificant post-solution activity that does not integrate the abstract idea into a practical application. Lastly, Examiner notes identifying a set of hash functions and generating an interaction vector are both elements that can be performed mentally, or with pen and paper. Simply receiving the data to identify a set of hash functions and transmitting the generated interaction vector, at most, generally links the use of the judicial exception to a particular technological environment (i.e. an unclaimed computer network).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot provide an inventive concept.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitations of receiving data to identify a set of hash functions and transmitting the generated interaction vector were considered to be extra-solution activity in Step 2A, and thus the limitations must be reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, the limitations of receiving data to identify a set of hash functions and transmitting the generated interaction vector (identified as extra-solution activity above) are well-understood, routine, conventional activity under Step 2B. This conclusion is supported under Berkheimer Option 2.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional component (i.e., a processor) described in independent system claim 11 add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-10 and 12-20 are rejected on a similar rational to the claims upon which they depend. Specifically the dependent claims merely further recite limitations that provide no more than simply narrowing the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170155956 (“Rao”). 
Claims 1 and 11
As per claims 1 and 11, Salek teaches a method and system for providing anonymous data about user interactions with a set of content items, the method and system comprising: 
receiving, based on a request from a requesting party, a set of hash functions ([0032] “request to encrypt the first identifier vector” and “the data processing system can also transmit to the third party server a request to encrypt the first identifier vector . . . the third party encryption can include . . . cryptographic hash functions.” And, [0036] “[t]he hash function applied by the third party server, χ(·), can be same or different from the hash function applied by the encryption module.” And, [0045] “the data processing system can transmit the first identifier vector to the third party server via the network.” And, [0034].);
generating a hash value of a user identifier using at least one of the set of hash function included in the request from the requesting party ([0032] “the data processing system can also transmit to the third party server a request to encrypt the first identifier vector. The request to encrypt the first identifier vector can also cause or otherwise trigger the third party server or one or more entities associated with the third party server to encrypt the first identifier vector based on the third party encryption.” And, [0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0014] “[t]he first party identifier vector can also include an encryption of the first party identifier and a set of keys based on a combination of the respective first parameter and the respective second parameter . . . [t]he key based on the combination of the respective first parameter and the respective second parameter can be generated by a hash function.”).
transmitting, the generated interaction vector to the requesting party, wherein the generated interaction vector provides anonymous data about user interactions with a set of content items without revealing the user identifier to the requesting party ([0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.” And, [0022] “The identity of the user of the client device can remain anonymous and the client device 125 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system or a user of the computing device.” Examiner interprets an encrypted data structure/index with an encrypted user identifier that identifies logged user interactions as an interaction vector that does not reveal the underlying user identifier to the requested party.). 
Salek teaches user identifiers identifying interactions with a set of content items from a single content delivery platform ([0012], [0013], [0027]) but does not explicitly teach identifying interactions from a plurality of content delivery platforms as taught by Sanders ([0140] “third-party server records an interaction identifier, a first user identifier” and “third-party servers that can directly supply event data in this way include but are not limited to servers operated by social media platforms such as Facebook, Twitter, LinkedIn and/or the like; review posting sites such as Yelp.” And, [0041] “Non-limiting examples of such companies include Google (the AdWords platform), Apple (the iAd platform).” And, [0130] “the interaction identifier may be generated by the application or a platform with which the application interacts to uniquely identify a given interaction, such as a Message-ID, a Twitter tweet ID, a Facebook post-id, and/or any other suitable identifier.”).
Salek does not explicitly teach but Sanders teaches: 
selecting a set of bits of the hash value to determine an appropriate register to increment ([0145] “the hash string may be further processed to create a numerical hash value that represents the hash string” and “creating a numerical hash from the hash string can help protect the privacy of the users.” And, [0147] “the interaction data store 1310 stores the hash.” And, [0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” Examiner interprets selecting the entire hash value as selecting all the bits of the hash value. Examiner notes that the entire hash value of the interaction is used to increment the appropriate index (i.e., register).). 
Salek does not explicitly teach but Sanders teaches: 
determining a value of the set of bits of the hash value ([0143] “deduplication engine creates a consistent hash using the first user identifier.” And, [0034] “a portion of the device information may be hashed.” And, [0145] “the hash string may be further processed to create a numerical hash value that represents the hash string” and “creating a numerical hash from the hash string can help protect the privacy of the users.” Examiner interprets the hash value that represents the hash string as a value of bits of the hash value.). 
Salek does not explicitly teach but Sanders teaches: 
incrementing a count of the register corresponding to the hash value, the register being one of k registers ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner interprets the indexes to store interaction count as the k registers).
Salek does not explicitly teach but Sanders teaches: 
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner notes that as claimed the generated vector only needs to have one register corresponding to incremented count for the single user identifier.).
Therefore, it would have been obvious for Salek to include identifying interactions from a plurality of content delivery platforms; selecting a set of bits of the hash value to determine an appropriate register to increment; determining a value of the set of bits of the hash value; incrementing a count of the register corresponding to the hash value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 
Sanders discloses “once it is determined whether a given interaction is a duplicate or a unique interaction, counts of unique interactions or duplicate interactions for the users may be incremented” (abstract) but Salek and Sanders do not explicitly disclose the following feature taught by Rao: 
determining a duplicate user interaction at a first content delivery platform based on the generated interaction vector, wherein a user interaction that is present on two different content delivery platforms has the same quantitative contribution to the generated interaction vector of each content delivery platform ([0025] “The total digital measurement entity 116 uses Internet usage activity data to log impressions against different digital media to which the digital audience members 110 c were exposed.” And, [0035] “impression data that includes logged impression for the audience population being measured.” And, [0028] “duplicate impressions for the same audience members exposed to the same media campaigns, albeit via different media delivery types (e.g., television and digital platforms).” And, [0055] “overlap calculator 210 determines the overlap multiplier (OR) based on knowledge of (1) a duplicated number of people who watched media on two platforms.” And, [0024] “total digital metrics calculator 117 includes the user in a mobile audience count (audiencemobile) and a PC audience count (audiencePC), but the example total digital metrics calculator 117 only counts the user once in the total digital audience count (audiencedigital).”  Examiner notes that the user interaction/impression on each platform (e.g., television v. digital platforms) have the same quantitative contribution (e.g., impression count). 
Therefore, it would have been obvious for to modify Salek and Sanders to include determining a duplicate user interaction at a first content delivery platform based on the generated interaction vector, wherein a user interaction that is present on two different content delivery platforms has the same quantitative contribution to the generated interaction vector of each content delivery platform as taught by Rao in order to “deduplicate total audience across the TV and total digital platforms to report accurate audience measurements” (Rao [0100]).

Claims 2 and 12
As per claims 2 and 12, Salek further teaches:
	wherein receiving, via a network, data to identify the set of hash functions includes receiving data to identify a set of content items ([0012] “map identifiers between different datasets stored by the various parties using different identifiers . . . For example, a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements), and a user of the computing device can click on or convert the content item . . . A content publisher computing device can identify this interaction using the publisher's own identifier.” And, [0024]-[0026]).). 

Claims 3 and 13
As per claims 3 and 13, Salek further teaches:  
wherein retrieving a plurality of user identifiers, each of the user identifiers identifying interaction with the set of content items by a respective user of the plurality includes only retrieving the plurality of user identifiers that identify interaction with the set of content items identified by the received data plurality ([0012] “track . . . interactions using different identifiers and encryption techniques . . . a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements).” And, [0014] “[t]he first party identifier can include a device identifier associated with a particular client device and an account identifier associated with the profile.” And, [0027] “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier, plurality of first parameters, and plurality of second parameters. The first identifier can include, for example, an account identifier, device identifier . . . or any other identifier to identify a particular user or client device.” And, [0013] “[a] first party server and a third party server (e.g., a computing system with one or more processors) can encrypt received identifier vectors that contain log data of the computing device interactions.” Examiner notes that logged user interactions are only for the identified third party content items.). 

Claims 4 and 14
As per claims 4 and 14, Salek further teaches:  
generate p hash values for each of the plurality of the user identifiers, wherein the p hash values correspond to a respective hash function in the set of hash functions ([0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0014] “[t]he first party identifier vector can also include an encryption of the first party identifier and a set of keys based on a combination of the respective first parameter and the respective second parameter . . . [t]he key based on the combination of the respective first parameter and the respective second parameter can be generated by a hash function.”).
Salek does not explicitly teach but Sanders teaches: 
determine the value of m-bits for each of the p hash values ([abstract] “hash values that represent the users are calculated.” [0143] “deduplication engine creates a consistent hash using the first user identifier.” And, [0034] “a portion of the device information may be hashed.” And, [0145] “the hash string may be further processed to create a numerical hash value that represents the hash string” and “creating a numerical hash from the hash string can help protect the privacy of the users.” Examiner interprets the hash value that represents the hash string as a value of m-bits of the hash value.). 
Salek does not explicitly teach but Sanders teaches: 
increment the count of a register corresponding to the hash value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner interprets the indexes to store interaction count as the k registers).
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include determine the value of m-bits for each of the p hash values and incrementing the count of a register corresponding to the hash value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 

Claims 5, 9, 10, 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170155956 (“Rao”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20170309047 (“Demiralp”).
Claims 5 and 15
As per claims 5 and 15, Salek does not explicitly teach but Demiralp teaches: 
	wherein the one or more processors are configured to:
generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in a pth set of registers ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction) to a corresponding kth register in a pth set of registers (array indices). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include wherein the one or more processors are configured to: generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in a pth set of registers as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 

Claims 9 and 19
As per claims 9 and 19, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek teaches transmitting logged user interactions but does not explicitly teach the following feature taught by Demiralp: 
wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction)). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 

Claims 10 and 20
As per claims 10 and 20, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek does not explicitly teach that the generated interaction vector includes p interaction vectors as taught by Demiralp ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction)). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include p interaction vectors as taught by Rao because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170155956 (“Rao”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150161229 (“Davies”).
Claims 6 and 16
	As per claims 6 and 16, Salek does not explicitly teach but Davies teaches: 
	wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value ([0065] “the least significant bits of the labels can be used as the hash keys. Using the least significant bits allows the system to quickly generate hash keys.” And, [0067] “the selected bits are the least significant bits.”). 
Therefore, it would have been obvious the combination of Salek, Sanders, and Rao to include wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value as taught by Davies in order to “allow[] the system to quickly generate hash keys” (Davies [0067)]). 

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170155956 (“Rao”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150128280 (“Messer”).
Claims 7 and 17
As per claims 7 and 17, Salek does not explicitly teach but Sanders teaches: 
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner notes that as claimed the generated vector only needs to have one register corresponding to incremented count for the single user identifier.).
Therefore, it would have been obvious for the combination of Salek, Sanders and Rao to include identifying interactions from a plurality of content delivery platforms; selecting a set of bits of the hash value to determine an appropriate register to increment; determining a value of the set of bits of the hash value; incrementing a count of the register corresponding to the hash value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 
Salek does not explicitly teach but Messer teaches: 
subtracting, from each coordinate of the interaction vector, a value equal to the number of user identifiers divided by k ([0044] “dividing the number of placeholder identifiers in a service template by the total number of fragments in the service template (or URIs satisfied by the service template), and subtracting the quotient from the value.”). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include subtracting, from each coordinate of the interaction vector, a value equal to the number of user identifiers divided by k as taught by Messer in order to accurately take into account the number of unique identifiers, improving the reliability of the interaction data in the interaction vector.  

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170155956 (“Rao”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20140196151 (“Mishra”).
Claims 8 and 18
As per claims 8 and 18, Salek does not explicitly teach but Sanders teaches: 
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner notes that as claimed the generated vector only needs to have one register corresponding to incremented count for the single user identifier.).
Therefore, it would have been obvious for the combination of Salek, Sanders and Rao to include identifying interactions from a plurality of content delivery platforms; selecting a set of bits of the hash value to determine an appropriate register to increment; determining a value of the set of bits of the hash value; incrementing a count of the register corresponding to the hash value, the register being one of k registers; and generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 
Salek does not explicitly teach but Mishra teaches: 
includes adding, to each coordinate of the interaction vector, a noise function based on one or more parameters ([0028] “The noise engine may generate and add noise to the sketches. The noise may be added to each value or entry of a sketch. And, [0025] “the greater the value of k selected, more noise is needed to be added to each sketch to provide privacy guarantees.” And, [0029] “the generated noise may depend on the Ip-sensitivity of the projection matrix P.”).
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Rao to include adding, to each coordinate of the interaction vector, a noise function based on one or more parameters as taught by Mishra in order to “to minimize distortion while still providing the desired privacy guarantee” (Mishra [0025]) allowing the interaction vector to remain “useful for data mining purposes while still protecting the privacy of the users associated with the dataset” (Mishra [0003]).

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 12-15 filed 4/11/2022 with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Salek,
Sanders, and Rao under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant's arguments, see pages 7-11 filed 4/11/2022 with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive.
First, Applicant argues that “claim 1 does not fall into any of the enumerated groupings of abstract ideas” (remarks page 8). Examiner respectfully disagrees. The limitations of generating a hash value of a user identifier using at least one of the set of hash functions included in the request from the requesting party; selecting a set of bits of the hash value to determine an appropriate register to increment; determining a value of the set of bits of the hash value; incrementing a count of the register corresponding to the hash value, the register being one of k registers; generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register; and determining a duplicate user interaction at a first content delivery platform based on the generated interaction vector, wherein a user interaction that is present on two different content delivery platforms has the same quantitative contribution to the generated interaction vector of each content delivery platform fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process of tracking and providing anonymous data about user interactions with content items which describes a method of tracking commercial interactions. Therefore, the claimed limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. 
Additionally, the limitations recited above also fall within the group Mental Processes. Specifically, other than reciting that data is transmitted and received based on a request from a requesting party nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, but for receiving data to identify a set of hash functions over a network, a human could (with pen and paper) generate a hash value of a user identifier, select a set of bits of the hash value to determine an appropriate register to increment, determine a value of the set of bits, increment a count of the register, generating an interaction vector and determine a duplicate user interaction. Therefore, the claim recites a mental process. 
Second, Applicant argues “[r]ather than being merely "data gathering" or something a third party can "performed mentally, or with pen and paper," as is alleged in the Office Action, the claims are integrated into a practical application for determining ad reach (e.g., deduplicating multiple user interactions) while preserving user privacy (e.g., without user identifiers that could allow data collection firm third parties about the user)” (remarks page 10). Examiner respectfully disagrees and replies that as claimed, the limitations only explicitly recite the generation of a single hash value of a user identifier and incrementing the count of a register corresponding to the hash value. Accordingly, the interaction vector generated according to the proposed claim amendments must have a single register that has been incremented once corresponding to the single hashed user identifier. However, as claimed, the remaining registers are not incremented at all and would have no information about interactions of users with other content item(s) on other content delivery platforms. Accordingly, the transmitted interaction vector would only provide anonymous data about a user interaction with a single content item on a single content delivery platform and would not necessarily facilitate determining duplicate user interactions. As noted above, Examiner would encourage Applicant to explicitly claim the method steps required to generate an interaction vector with multiple registers incremented corresponding to multiple hash values which could then be used to determine duplicate interactions in a specific way. Examiner notes that more specific amendments as to how the claimed invention determines duplicate interactions may help to overcome the 35 U.S.C. 101 rejection.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20180040011 (“Milton”) teaches generating hash values for user identifiers using cryptographic hash function.
US Patent Application Publication Number 20180218168 (“Goel”) teaches a method of linking user identifiers based on hashed user information.
Karaj, A., S. Macbeth, R. Berson, and J. M. Pujol (2018). Whotracks.me: Monitoring the online tracking landscape at scale. CoRR abs/1804.08959 teaches online behavior linkage and deanonymization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622